DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 and 7/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter may be entered.
Claim 1 line 2 “fluid inlets” where the figures only show a singular annular inlet that is variable in the axial and transverse direction; 
Claim 5 “or the guide member and piston are an integral member” where the guide member is fixed in the figures and does not reciprocate with the piston as allegedly claimed; 
Claim 7 “a linkage member” is not disclosed in the figures, and the written description admits of such; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 and 7 (along with 17 and 19) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention;
Claim 5 discloses “the guide member and the piston are an integral member” where the written description and figures show the piston reciprocating on the guide member, and do not disclose or indicate that the piston is at all fixed to the guide member, with the guide member reciprocating there with; 
Claim 7 recites “the flow regulating valve further comprises a linkage member, the linkage member is disposed between the biasing member and the piston and is able to be linked with the piston, and the biasing member is abutted against the linkage member such that the biasing force acts on the linkage member” and the figures and written description do not elaborate what the linkage member is or how it is attached with the valve; and the recitation as seen in original paragraphs 0011 and 0034 of the application are mere ipsis verbis recitations of the claimed phrase, (see MPEP 2163.03 V) where in this situation it is clear that the claim limitations as originally filed have mere ipsis verbis support in the specification because the various claimed phrases in the original claims as provided in the written description lack further disclosure as to the features of these claimed phrases and so leaves doubt as to: 1) what is actually claimed by the inventor, 2) if the inventor had possession of the claimed inventive features so as to properly provide for written description support and the necessary exchange of teaching of the invention for the later granted patent. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the flow regulating valve is able to form fluid inlets of different widths…”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear if the claimed phrase is directed to a grouping of separately informed inlets and/or outlets or if the claimed phrase is merely directed to a single inlet that varies in width as the valve operates, and the use of “able” makes it unclear if the limitation forms part of the claimed apparatus? This is all especially true given that under a broad reasonable interpretation of the claim (and taken in context), limitations from the written description cannot be imported into the claims without a special definition or means plus function nonce style language. In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claim 5 recites “the guide member and the piston are an integral member”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear how or in what way the parts are integral given the lack of disclosure. 
Claim 5 recites “the guide member and the valve seat are an integral member” it is unclear how or in what way the parts are integral (i.e. integrally formed as a single material unit, integrally formed as an assembly of parts, or some other integral member?) In other words there is a lack of objective meaningful reference as to the integration of the parts. 
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 3, "the force generated" in line 3; Claims 14-20 each recite in the preamble, "the compressor" in line 1, Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-10, 12 and 13 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticiapted by Keller (US 1063933); 
Claim 7 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Keller as applied to claim 1 (as indefinitely understood) above, and further in view of Danzy (US 5623962); 
Claims 11 and 14-20 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Keller (with claim 19 (as indefinitely understood) in further view of Danzy) as applied to claims 1-8 (as indefinitely understood) above, and further in view of Dillman (US 3073350); 

Keller discloses in claim 1:  (see at least annotated figure 1 below)

    PNG
    media_image1.png
    752
    1133
    media_image1.png
    Greyscale

A flow regulating valve (1 figure 1), wherein the flow regulating valve is able to form fluid inlets of different widths (i.e. the space at 1002 is considered a first inlet width, full open; and the space at 1004 is considered a second inlet width when nearly fully closed at adjacent plate 5 as seen in figure 3) according to different forces (the fluid forces at 1006…) exerted on the flow regulating valve (on that of 13) by an incoming fluid (in this case gas regulated via the valve, Col 2 ln 101.)  

Keller discloses in claim 2: The flow regulating valve of claim 1, wherein: the flow regulating valve comprises a valve seat (5), a guide member (11), a piston (13), and a pipe (1), wherein the valve seat, the piston, and the pipe form a fluid regulating passage (at 1008), and the piston is movable away from or towards the valve seat (via spring or fluid pressure displacement based on the strength of either opposing force) along the guide member such that a narrowest section (at 1010, where it is noted that the valve head piston 13 is constant diameter, and the inner surface id). 

Keller discloses in claim 3: The flow regulating valve of claim 2, wherein: the flow regulating valve further comprises a biasing member (14 is a coiled or helical compression spring), both a biasing force generated by the biasing member and the force generated by the incoming fluid act on the piston (13) such that the piston is moved along the guide member and finally reaches an equilibrium state (as discussed above in claim 2.)  

Keller discloses in claim 4 and 12: the width of the narrowest section of the fluid regulating passage is determined by the piston and the valve seat or by the piston and the pipe (both scenarios are met as operating the same as applicants width distance per figures 2 and 3 of the instant application.)  

Keller discloses in claim 5: The flow regulating valve of claim 2, wherein: the guide member is independent of the piston and the valve seat (i.e. as far as it may be understood, the guide member is a separately formed rod that is insertably assembled into the seat so as to act as a guide rod to the valve head piston 13), or the guide member and the piston are an integral member, or the guide member and the valve seat are an integral member (i.e the two are assembled together to move as an integral unit relative to the piston 13.)  

Keller discloses in claim 6: The flow regulating valve of claim 3, wherein: the biasing member is abutted against the piston (at 1012) such that the biasing force acts directly on the piston. 

Keller discloses in claim 7:  The flow regulating valve of claim 3, wherein: the flow regulating valve further comprises a [spring seat] disposed [at] the biasing member and the piston and is able to be [inset in] the piston, and the biasing member is abutted against the [spring seat] such that the biasing force acts on the [spring seat]. Keller does not disclose a “linkage member”, but Danzy teaches: a spring washer linkage member (30 figure 1) that is interposed between the biasing member (32) and the piston (24a, Col 3 ln 52-61), for the purpose of for example, holding the spring coaxial with the guide member/spindle as taught by Danzy so as to allow for the spring to slidably compress freely adjacent to the guide member without undo wear on the piston or guide member; 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a linkage member for Keller as taught by Danzy, that is interposed between the biasing member of Keller and the piston and the piston of Keller as taught by Danzy, for the purpose of for example, holding the spring coaxial with the guide member/spindle as taught by Danzy so as to allow for the spring to slidably compress freely adjacent to the guide member without undo wear on the piston or guide member. 

Keller discloses in claims 8 and 13: The flow regulating valve of claim 2, wherein: the incoming fluid comprises a gas (gas) or a liquid, or a mixture of gas and liquid (the use of “or” invoking an alternative grouping under MPEP 2131.)  

Keller discloses in claim 9: The flow regulating valve of claim 3, wherein: the biasing member comprises a spring (14 is a spring.)  

Keller discloses in claim 10: The flow regulating valve of claim 3, wherein: the smaller the force exerted by the incoming fluid on the piston is, the greater the width of the formed fluid inlet is (and vice versa as discussed above.)  

Keller discloses (or as modified by Danzy for the reasons discussed above) in claim 11 and 14-20:  A [gas pipe] (Col 1 ln 9-20) comprises the flow regulating valve according to claim 1, and the flow regulating valve is mounted in a suction duct (i.e. the downstream end of the pipe acts as a consumer drawing demand or sucking fluid out of the inlet as regulated by the valve) of the [gas pipe] or on a suction side of the [gas pipe] (the previous considered an alternative grouping under MPEP 2131); Keller does not disclose the use of the valve in a compressor line; but Dillman teaches: using the constant flow regulating valve (Figure 1) in a refrigerant or evaporator line to a compressor (Col 1 ln 16-17, for the purpose of providing a constant volumetric flow there to); 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the constant flow regulating valve of Keller in a suction supply/demand line of a compressor as taught by Dillman, all for the purpose as taught by both Dillman and Keller, providing a constant volumetric flow to the downstream device/compressor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753